Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on October 6, 2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A subsystem configured to” and “a scoring subsystem configured to” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a subsystem configured to” and “a scoring subsystem” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of  caus[ing] display of said one or more civic issues is performed by “a subsystem.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the determining, geo-fencing and geo-targeting. The use of the term “subsystem” is not adequate structure for performing the determining, geo-fencing and geo-targeting because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms “causing display of one or more civic issues” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which engine structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of displaying of said one ore more civic issues. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 11-20 are drawn to methods (i.e., a process) while claim(s) 1-10 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 11 (representative of independent claim(s) 1) recites/describes the following steps:
receiving, data relating to one or more civic issues by one or more of said users; and 
generating a scoring subsystem, said scoring subsystem configured (i) to couple one or more actions to said one or more civic issues;
 (ii) tally said one or more actions performed by one or more of said users; 
(iii) award one or more points to said one or more users based on the group consisting of said action performed, a quantitative response to said action performed, a qualitative response to said action performed, a quantitative response to said civic issue published, a qualitative response to said civic issue published; and 
(iv) generate a count represented for an individual user from said plurality of users based on an amalgamation of said points awarded. 
(iv) generate a count represented for an individual user from said plurality of users based on an amalgamation of said points awarded. 

These steps, under its broadest reasonable interpretation, describe or set-forth measuring and incentivizing participation and action on one or more civic issues, which amounts to a “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass mathematical relationships. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim 1 recites/describes nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.



Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“ computer system” 
“data processor”
“a memory,”
“online social media platform”
“computing device”
“subsystem”
“scoring subsystem”
“online currency”

The requirement to execute the claimed steps/functions “ computer system” and “data processor” and “a memory,” and “online social media platform” and “computing device” and “subsystem” and “scoring subsystem” and “online currency”  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 


Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-10, and 11-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, and 11-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “ computer system” and “data processor” and “a memory,” and “online social media platform” and “computing device” and “subsystem” and “scoring subsystem” and “online currency”   is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

Dependent claims 2-10, and 11-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, and 11-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (2016/0162924) in view of Klooster (2013/0290510).

Claim 1 and 11
Rathod discloses a system for measuring and incentivizing participation and action on one or more issues via an online social media platform comprising: 
a computer system comprising at least a data processor and a memory; one or more computing devices used by a plurality of users subscribed to said online social media platform; a subsystem configured to cause display of said one or more Where the reference teaches a social network application that monitors or tracks user activity on content shared.
a scoring subsystem, said scoring subsystem configured (i) to couple one or more actions to said one or more See at least “Other important object of present invention is to monitoring & tracking user's activities, actions, interactions, events, transactions, status, senses, locations, places, behavior; storing user's activities, actions, interactions, events, transactions, status, senses, locations, places, behavior and  associate data, metadata & system data and based on said each user's activity, action, interaction, event, transaction, status, sense, location, place & behavior store or add predefined points or dynamically provide points or number of numeric values to user.”
Rathod teaches that a user can view their earned point total but does not explicitly teach that points are counted. See Klooser:
(ii) tally said one or more actions performed by one or more of said users; (iii) award one or more points to said one or more users based on the group consisting of said action performed, a quantitative response to said action performed, a qualitative response to said action performed, a quantitative response to said Where the reference teaches rewarding social media users for actions relative to the user’s profile and accumulating the point value for the social networking user as a point total.”
Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of content (i.e. “civic issue” as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05. The functional limitation is displaying content published by one ore more users. The reference above teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the totaling of the points as described by Klooster, to help facilitate redemption of said points.


Claim 2 and 12
Rathod discloses the following limitations as shown:
wherein said actions are selected from the group consisting of signing a petition, signing a letter, signing up to volunteer, creating or joining events, donating, sharing, commenting, messaging, ((Rathod [0019])). Where the reference teaches that actions that earn points are fills forms or survey [signing a petition, signing a letter, signing up to volunteer]; ask questions, like, dislike, provide feedback [sharing, commenting, messaging,] See also [0034] where user activites include events and transactions [creating or joining events, donating]
Rathod does not explicitly teach subscriptions fundraising, merchandising, and adoption. Klooster teaches:
subscriptions (Klooster [0004] See “An exemplary system and/or method for rewarding social networking users may include “one or more of signing up for the social network, adding another social network user to a friends list or blocking another social network user;
fundraising, merchandising, and adoption(Klooster [0004] See “An exemplary system and/or method for rewarding social networking users may include “the content event type comprising one or more of posting an image, posting a status update [fundraising] , writing on a wall of another social network user [merchandising and adoption] …”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions that include signing a petition, signing a letter, signing up to volunteer, creating or joining events, donating, sharing, commenting, messaging , as taught by Rathod, the actions including subscriptions fundraising, , merchandising, and adoption, as described by Klooster, to encourage users to participate more by offering more point earning activities.


Claim 3 and 13
Rathod teaches the limitations above but does explicitly teach the limitations below. Klooster teaches:
wherein a multiplier is applied to said awarded points (Klooster [0044]). See at least “The point values may be constant for all users, or may have "accelerators" established by which users who conduct more activity receive bonus points for conducting additional activity
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the totaling and acceleration of the points as described by Klooster, to help users earn more point in a shorter time frame.

Claim 4 and 14
Rathod teaches the limitations above but does explicitly teach the limitations below. Klooster teaches:
wherein said multiplier is applied for a set time period (Klooster [0044]). See at least “The point values may be constant for all users, or may have "accelerators" established by which users who conduct more activity receive bonus points for conducting additional activity. See also the abstract which discloses “Different point values may be assigned to different event types, or points may be awarded based upon the measured impact over time…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the totaling and acceleration of the points as described by Klooster, to help users earn more point in a shorter time frame.

Claim 5 and 15
Rathod teaches:
wherein said count is published on said online social media platform (Rathod [0022]) Where the reference teaches posting or presenting the balance number of points.


Claim 6 and 16
Rathod teaches the limitations above but does explicitly teach the limitations below. Klooster teaches:
wherein said count is only visible to said individual user (Klooster [Figure 8][0054])
Klooster does not explicitly disclose displaying the points earned . However, Klooster teaches that The benefit to the social networking user for which points may be redeemed may include cash, merchandise,
services, travel, credits for future system usage, credits for future usage of a different system, or anything which may have value to a social networking user. Examiner takes Official Notice that it is inherent that the user can view the point value because the reference teaches that the user can redeem the points for various benefit. The user would have to know how many points they earn to do so. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the totaling and display of the points as described by Klooster, to help facilitate redemption of said points.
 
Claim 7 and 17
Rathod teaches the limitations above but does explicitly teach the limitations below. Klooster teaches: 
wherein said users are sorted into a plurality of tiers (Klooster [0044]) See at least “The hierarchy may include…becoming an elevated type of user (for example, a user who has posted 500 or more times) associated with 30 points, and/or blocking another user being associated with -5 points.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the hierarchy of points earning as described by Klooster, to help users earn more point in a shorter time frame.


Claim 8 and 18
Rathod teaches the limitations above but does explicitly teach the limitations below. Klooster teaches: 
wherein said awarded points are redeemed for rewards (Klooster [0044]). See at least “The benefit to the social networking user for which points may be redeemed may include cash, merchandise, services, travel, credits for future system usage, credits for future usage of a different system, or anything which may have value to a social networking user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the redemption of the points as described by Klooster, to encourage users to earn points through action to obtain items they desire.

Claim 9 and 19 
Rathod teaches the limitations above but does explicitly teach the limitations below. Klooster teaches: 
wherein said awarded points is converted to an online currency (Klooster [0044]). See at least “The benefit to the social networking user for which points may be redeemed may include cash, merchandise, services, travel, credits for future system usage [online currency], credits for future usage of a different system [online currency], or anything which may have value to a social networking user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the redemption of the points as described by Klooster, to encourage users to earn points through action to obtain items they desire.


Claim 10 and 20
Rathod teaches the limitations above but does explicitly teach the limitations below. Klooster teaches: 
wherein said online currency are exchanged for a legal tender (Klooster [0044]). See at least “The benefit to the social networking user for which points may be redeemed may include cash, merchandise, services, travel, credits for future system usage, credits for future usage of a different system, or anything which may have value to a social networking user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of awarding points for social media actions, as taught by Rathod, the redemption of the points as described by Klooster, to encourage users to earn points through action to obtain items they desire.

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681